DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/489,241 and is in response to Applicant Arguments/Remarks filed 12/07/2021.  
Claims 40-59 are previously pending, of those claims, claim 41 has been canceled, and claims 40, 42, 44, 46, 51, and 55 have been amended.  All amendment shave been entered.  Claims 40 and 42-59 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER (US 2014/0349147 A1) in view of MIURA (US 2014/0106187 A1), BATSON (US 2008/0090146 A1), and NILSSON (US 2006/0177735 A1).
SHAFFER teaches a stack of bipolar plates 10 (paragraph 0052) taken to be the claimed power storage module.  Figure 4 shows a bipolar battery 29 comprising the battery plate stack 10 (paragraph 0053).  There are monopolar and bipolar substrate plates 11, where adjacent to each of the bipolar substrate plates are anodes 12 and cathodes 13 (paragraph 0052).  Between each of the anodes and cathodes is a separator 14 (paragraph 0052).  As seen in Figure 11, the substrate 11 is taken to be the claimed electrode plate, and includes a first side with a positive electrode and the second side with the negative electrode.  About the edges of the bipolar plates 44 are frames 20 (paragraph 0052).  In some embodiments the vent holes are formed in the frames, in some embodiment integrated vent channels is formed by forming holes in the frames, these holes can be aligned to form a channel (paragraph 0050).  The channel communicates with vent holes for the electrochemical cells (paragraph 0050).  
Vent holes 30 are drilled into the cells, a manifold 31 is adapted to cover the vent holes 30 (paragraph 0053).  A check valve 32 is disposed on the manifold 31 (paragraph 0053).  Similarly Figure 9 shows vent holes 45 for each electrochemical cell (paragraph 0055).  A valve 32 in the end plate, the valve 25 communicates with integrated channels 46, which in turn communicate with the vent holes (paragraph 
MIURA teaches a safety valve that includes a sealing function, which maintains a valve closed state under pressure expected for normal usage, and an opening function, which opens to release the internal pressure of the battery when the internal pressure abnormally increases (paragraph 0005).  There is included a battery module that includes a container 100 having an upper opening and a resin lid body 200 (paragraph 0047).  The lid body 200 closes the upper surface opening of the battery container to seal and partition the battery containers (paragraph 0047).  The lid body 200 functions as a safety valve that manages the internal pressure of the battery containers 141 (paragraph 0050).  The lid body includes a valve case 210 which is joined to the battery container (paragraph 0050).  Six tubular valve body accommodation units 2111 having a valve ports 213 are arranged in the valve case 210 and correspond to the battery containers 141 (paragraph 0051).  Six valve bodies 230 formed by rubber elastic bodies are accommodated in the units 211 (paragraph 0051).  A valve cover accommodation groove 212 is engaged with the valve cover 210 and is formed on the upper surface of the valve case 210 (paragraph 0051).  The valve cover 220 is engaged with the valve cover accommodation groove 212 with each valve body 230 accommodated in each valve body accommodation unit 211 (paragraph 0051).  The safety valve formed by the lid body 200 opens the valve body 230 under abnormal pressures of the corresponding battery container 141 when the internal pressure of the corresponding battery container 141 becomes abnormal (paragraph 0053).  The opening of the valve then prevents the 
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the manifold 31 and valve of SHAFFER for the safety valve of MIURA, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as SHAFFER teaches venting of the batteries, and then MIURA teaches the use of a safety valve for venting, and control of the pressure for the battery cells.  In MIURA, the valve case 210 is taken to be the claimed base member and is provided with a plurality of communication holes, the body accommodation units 211 (paragraphs 0051).  The valve bodies 230 are elastic bodies, and are taken to be the claimed elastic members (paragraph 0051).  The valve cover 220 is taken to be the claimed pressing member (see Figure 3c).  
Neither SHAFFER nor MIURA teaches a tubular seal portion that extends in the lamination direction of the plurality of bipolar electrodes.  
BASTON teaches a bipolar electrode structure that enable lower weight and higher power capable batteries (paragraph 0011).  The bipolar battery assembly 1 includes end plates, and electrodes fastened together (paragraph 0021).  The assembly includes a polymeric sealing ring 10 (paragraph 0022) which is taken to be analogous to the claimed tubular first seal portion.  There may then further be included a flat-flanged area 16 extending beyond the support plate (paragraph 0026).  The flat-flanged area 16 can be configured as a circular stamped offset area 18 and may be configured for a pressure relieve vent 20 (paragraph 0026).  The flat-flanged area 16 is taken to be the 
At the time the invention was filed one having ordinary skill in the art would have been motivated to arrange the bipolar cell stack of SHAFFER as modified by MIURA to include the tubular shape with sealing rings and flanged areas of BASTON, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both SHAFFER and BASTON teaches bipolar cell stack assemblies, and then BASTON teaches that it is known to form such structures in a tubular form.  
SHAFFER teaches substrate frames 20 (paragraph 0052) but does not teach the frames comprise a first seal portion and a second seal portion.  None of SHAFFER, MIURA or BASTON explicitly teaches the tubular first and second seal portions.  
NILSSON teaches a partition wall for an electrode in a bipolar battery (abstract).  There is included a porous disc which at its peripheral is an electrolyte tight sealing edge portion 2 (abstract).  A sealing frame 6 which is applied to the ceramic disc, and includes two electrolyte tightly joined frame portions 6’ and 6” (paragraph 0045).  The first 6’ is attached to the peripheral region of the disc (paragraph 0045).  The first frame portion comprises a softer polymer with a higher degree of elasticity than the second frame portion which is comprised of a weldable thermoplastic material (paragraph 0045). Variations of the sealing frame include where the frame portions are joined through grooves (paragraph 0045).  The sealing frames can be mutually directly weld-joined together (paragraph 0049).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the frame of SHAFFER with the sealing frame 6 of NILSSON as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case NILSSON teaches the frame member has a second frame portion 6” which is made of a weldable thermoplastic material (paragraph 0045).  NILSSON then teaches that the sealing frames are weld joined (paragraph 0049).  Therefore it would be reasonable to argue that the frame portions 6’ and 6” are welded.  Further NILSSON teaches that the first portion is made of Santoprene and the second would be made of a polypropylene or ABS (paragraph 0045) which are taken to be resins as claimed.  
NILSSON teaches variations in the sealing frame portion, such as in Figure 2c where the joining of the frame portions are secured through a groove in one details and a suitable ridge in the other one (paragraph 0045).  6’ of NILSSON is taken to be the claimed first seal portion, and 6” is taken to be the second seal portion.  As seen in Figure 2c an end portion of the groove portion is along the outer circumferential surface of the first seal portion 6’ of NILSSON.  
With respect to claim 52.  BASTON teaches as can be seen in Figure 2A that the separator is provided such that an outer circumferential end of the separator is posited outside an inner circumferential end of the seal portion 10.  Further as seen in Figure 2A the frame body has a thickness greater than a thickness of the separator in the lamination direction.  See also SHAFFER Figure 1 where the separator 14 is surrounded by the frame 20.  Further SHAFFFER shows a step portion is formed in the 
None of SHAFFER, MIURA, or BASON would teach a depth of the groove portion in the lamination direction is greater than a depth of the step portion in the lamination direction.  However, this is taken to be a mere design choice, as the size of the groove would be chosen based on the size of the valve body.  
With respect to claim 53.  MIURA further teaches protrusions formed at the bottom of the groove portion (paragraph 0057).  
With respect to claim 54.  NILSSON teaches a groove portion having a rectangular shape (Figure 2c) but does not teach the groove portion is in the shape of a rectangle with an aspect ratio of greater than or equal to 5.  However, this is taken to be a change in size/proportion and a change in shape and would have been obvious at the time the invention was filed.  Seem MPEP 2144.04(IV)A-B.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40 and 42-59 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘268 claims a power storage module that includes a bipolar electrodes, a frame body provided with openings into a plurality of internal spaces, and a pressure regulating valve attached to the frame body, the valve includes a plurality of communication holes, and a plurality of elastic members.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 11 of Applicant Arguments/Remarks, filed 12/07/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 55-57 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 55-57 has been withdrawn. 
Applicant has amended the claim to overcome the rejection.  

Applicant’s arguments, see page 12 of Applicant Arguments/Remarks, filed 12/07/2021, with respect to the 35 U.S.C. 103 rejection of claims 40, 43-45, and 55-59 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 40, 43-45, and 55-59 in view of SHAFFER and MIURA has been withdrawn.  Applicant has amended claim 40 to include the subject matter of claim 41 which was indicated as being allowable.  Therefore this rejection has been withdrawn.  

Applicant’s arguments, see pages 12-14 of Applicant Arguments/Remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 51-54 under 35 U.S.C. 103 in view of SHAFFER, MIURA, and BATSON have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHAFFER, MIURA, BASTON, and NILSSON (US 2006/0177735 A1).
On page 13 Applicant argues that claim 51 recites that the first and second seal portions are formed by resin and welded together, and that the groove portion is formed on one of the first and second end surfaces, extends in the direction intersecting the lamination direction, and an end portion of the groove portion is along the outer circumferential surface of the first seal portion, the second seal portion including an opening portion corresponding to the groove portion of the frame body.  This argument is persuasive.  However, new grounds of rejection have been made further in view of NILSSON.
NILSSON teaches a frame portion 6 that includes a first portion 6’ and a second portion 6”, and where the portion 6” includes at least a groove that connects to a suitable ridge in 6’ (paragraph 0045).  Further the frame portion is made of a resin such as Santoprene and polypropylene (paragraph 0045).  
On page 14 Applicant argues that BASTON does not teach the claimed groove in the frame body.  This argument is persuasive, however as noted above the groove is taken to be in NILSSON.  In the present case BASTON is being relied upon for tubular shape of the seal portion.  

Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant argues against the double patenting rejection on page 15 of Applicant Arguments/Remarks.  Applicant has argued that a terminal disclosure has been submitted to overcome the rejection.  However, no Terminal Disclaimer has been received in either this application or the copending application 16/650,268.  Therefore this argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.